Title: Thomas Jefferson’s Estimate of Funds and Expenditures for Central College, [by 30 December 1817]
From: Jefferson, Thomas
To: 


                    
                        by  30 Dec. 1817
                    
                    
                    
                    
                        
                            
                            
                            D 
                            C
                        
                        
                            Albemarle 
                            Glebe lands.
                            3,195
                            .86
                        
                        
                            
                            Subscriptions
                            27,610
                            .
                        
                        
                            Fluvanna.
                            
                            2,590
                            
                        
                        
                            Nelson
                            
                            2,052
                            
                        
                        
                            Lynchburg
                            
                            900
                            
                        
                        
                            Richmond
                            
                            820
                            
                        
                        
                            Williamsbg
                            
                            200
                            .
                        
                        
                            Spotsylvania
                            
                            400
                            .
                        
                        
                            Charles city
                            
                            500
                            
                        
                        
                            Orange.
                            
                            30
                            
                        
                        
                             amount of papers returnd
                            38,297
                            .86
                        
                        
                            the following are by information
                            
                        
                        
                            Orange & Louisa about
                            3,000
                            .
                        
                        
                            Cumberland
                            3,000
                            
                        
                        
                            Goochland
                            8,000 800
                            
                        
                        
                            Winchester
                            1,200
                            
                        
                        
                            
                            8,000
                            
                        
                    
                    
                    
                    
                        
                            Estimate of the objects of application.
                            
                            
                             
                            
                            
                        
                        
                            
                            D 
                            C
                            
                            
                            
                        
                        
                            Land.
                            
                            1,518.
                            75
                            
                            
                            
                        
                        
                            hire of laborers for 1818.
                            1,000.
                            
                            
                            
                            
                        
                        
                            Professor of languages.
                            his pavilion & Dormitories.
                            7,000 
                            
                            
                            
                            
                        
                        
                            
                             Salary deposit
                            8,333.
                            33
                            
                            
                            
                        
                        
                            Physiological professor. 
                            pavilion & Dormitories
                            7,000 
                            
                            
                            
                            
                        
                        
                            
                             Salary deposit
                            16,666.
                            67
                            
                            
                            
                        
                        
                            Mathematical.
                             Pavilion
                            3,000 
                             
                            
                            44,518.
                            75
                        
                        
                            
                             Dormitories
                            
                            
                            
                            4,000 
                            
                        
                        
                            
                             Salary Deposit
                            
                            
                            
                            16,666.
                            67
                        
                        
                            Ideological.
                            pavilion & dormitories
                            
                            
                            
                            7,000.
                            
                        
                        
                            
                             Salary Deposit
                            
                            
                            
                            16,666.
                            67
                        
                        
                            Proctor
                             Salary Deposit
                            
                            
                            
                            8,333.
                            33
                        
                        
                            
                            
                            
                            
                            
                            97,185.
                            42
                        
                        
                            2. boarding houses
                            
                            
                            
                            
                            6,000.
                            
                        
                    
                    
                